Citation Nr: 0907462	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  04-06 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include a mood disorder and anxiety disorder.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran had active service from September 1971 to 
December 1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2002 rating decision of the 
St. Louis, Missouri, Regional Office (RO).  

This case has previously come before the Board.  In October 
2007, the matter was remanded to the agency of original 
jurisdiction (AOJ) for additional development.  In November 
2008, the Board requested an opinion from a Veterans Health 
Administration (VHA) medical expert.  In December 2008, the 
VHA opinion was incorporated into the record and the Veteran 
was provided with copies of the VHA opinion.  The case has 
been returned to the Board for further appellate review.  

The Veteran was afforded personal hearings before a hearing 
officer at the RO in July 2004 and June 2006.  A transcript 
of each of the hearings has been associated with the claims 
file.  


FINDING OF FACT

A mood disorder and anxiety disorder are related to service.  


CONCLUSION OF LAW

A mood disorder and anxiety disorder were incurred in 
service.  38 U.S.C.A. § 1110 (West. 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The 
Veteran's claim is being granted.  As such, any deficiencies 
with regard to VCAA are harmless and nonprejudicial.

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in service.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2007).  Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces.  38 
C.F.R. § 3.303 (2008).  

Essentially, to rebut the presumption of sound condition 
under 38 U.S.C.A. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003); 
see also Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003) 
(detailing legislative history relating to presumption of 
soundness and the possibility that the omission of the 
relevant language from 38 C.F.R. § 3.304(b) was unintentional 
and that 38 C.F.R. § 3.304(b) should be construed as 
consistent with the VA's pre-February 1961 regulations).

Specifically, VAOPGCPREC 3-2003 held that the claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  It was determined 
that the provisions of 38 C.F.R. § 3.304(b) are inconsistent 
with 38 U.S.C.A. § 1111 insofar as § 3.304(b) states that the 
presumption of sound condition may be rebutted solely by 
clear and unmistakable evidence that a disease or injury 
existed prior to service.  It was concluded that 38 C.F.R. § 
3.304(b) was invalid and should not be followed.  

Regarding the provisions of 38 C.F.R. § 3.306(b), providing 
that aggravation may not be conceded unless the pre-existing 
condition increased in severity during service, it was 
determined that this properly implements 38 U.S.C.A. § 1153, 
which provides that a pre-existing injury or disease will be 
presumed to have been aggravated in service in cases where 
there was an increase in disability during service.

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
that may be considered to determine whether the increase is 
due to the natural progression of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2008).

Moreover, "temporary or intermittent flare-ups of a pre-
existing injury or disease are not sufficient to be 
considered aggravation in service unless the underlying 
condition, as contrasted to symptoms, is worsened."  Crowe v. 
Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991).  However, the increase need not be 
so severe as to warrant compensation.  Browder v. Derwinski, 
1 Vet. App. 204, 207 (1991).

Analysis

The Board finds that service connection for an acquired 
psychiatric disorder is warranted.  In this case, the record 
reflects that the Veteran was diagnosed with a psychoneurotic 
disorder prior to service entrance; exhibited no psychiatric 
abnormalities at his June 1971 physical examination for 
service entrance; was observed to be a "severely behaviorally 
disturbed individual" by military psychiatric personnel 
during active service; and has been found to suffer from a 
variously-diagnosed chronic acquired psychiatric disorder by 
VA medical personnel following service separation.  

Because the appellant is entitled to a presumption of 
soundness, the Board must determine whether, under 38 
U.S.C.A. § 1111 and 38 C.F.R. § 3.304(b), the presumption of 
soundness is rebutted by clear and unmistakable evidence.  
The burden of proof is on VA to rebut the presumption by 
producing clear and unmistakable evidence that a disability 
existed prior to service and that it was not aggravated 
during service.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993); VAOPGCPREC 3-03 (July 16, 2003).  The determination 
of whether there is clear and unmistakable evidence that an 
acquired psychiatric disorder existed prior to service should 
be based on "thorough analysis of the evidentiary showing and 
careful correlation of all material facts, with due regard to 
accepted medical principles pertaining to the history, 
manifestations, clinical course, and character of the 
particular injury or disease or residuals thereof."  38 
C.F.R. § 3.304(b)(1).

The Board finds that there is not clear and unmistakable 
evidence rebutting the presumption of soundness at service 
entrance.  The Board notes that there are two steps to rebut 
the presumption of soundness at entry.  VAOPGCPREC 3-03 (July 
16, 2003).  First, there must be clear and unmistakable 
evidence that an acquired psychiatric disorder preexisted 
service.  Second, there must be clear and unmistakable 
evidence that an acquired psychiatric disorder was not 
aggravated during service.  If both prongs are not met, the 
presumption of soundness at entry is not rebutted.

In this case, the evidence does not establish that an 
acquired psychiatric disorder was not aggravated during 
service.  Rather, the December 2008 VHA opinion reflects 
aggravation.  Thus, the second prong in rebutting the 
presumption of soundness has not been satisfied and 
therefore, the Veteran is presumed to have been in sound 
condition at service entrance.  

The presumption of soundness having not been rebutted, the 
Board turns to the question of service incurrence.  On VA 
examination in March 2008, the examiner stated that the 
Veteran's symptoms were compatible with the diagnoses of mood 
disorder, not otherwise specified, and anxiety disorder, not 
otherwise specified, and opined that the Veteran's 
psychiatric symptoms may have originated during service.  In 
addition, the VHA physician stated that it was quite clear 
from the review of symptoms elicited from the Veteran during 
service in September 1971 that he was exhibiting serious 
psychiatric symptoms above and beyond pure personality 
disorder symptoms, and concluded that at that time, the 
Veteran most probably had a significant comorbid mood 
disturbance, such as depression and anxiety disturbance.  The 
VHA physician concurred with the February 2008 VA opinion to 
the effect that the stress associated with active duty 
affected the Veteran's psychiatric severity and functional 
status.  

The VHA opinion notes that although preexisting personality 
disorder and substance abuse may have aggravated the 
Veteran's underlying disorders, such did not play the only 
etiological role in the subsequent development of his various 
impairments.  In addition, the VHA physician stated that it 
was more than likely that service was a major factor toward 
the worsening course of the Veteran's psychiatric disorders, 
noting psychic trauma associated with service.  

The Board notes that a complete rationale was provided for 
the December 2008 VHA opinion, and the opinion is probative 
and based on reliable principles.  Thus, the Board finds that 
service connection for an acquired psychiatric disorder is 
warranted.  

The evidence is in favor of the claim.  Consequently, the 
benefits sought on appeal are granted.  


ORDER

Service connection for a mood disorder and anxiety disorder 
is granted.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


